Drawings
The drawings are objected to because:
At Fig. 2, the reference numeral 115 fails to indicate portions of the first leg 105 and second leg 107 of the second circular disk 103.  
At Fig. 2, the reference character W2 fails to indicate axial width of a cross section varying over a radial direction of the first leg 105 and second leg 107 of the second circular disk 103.
At Fig. 2, the reference numeral 117 fails to indicate a protrusion of the second circular disk 103.  
Reference numeral 118 fails to a hub connecting the first leg 105 and second leg 107 of the second circular disk 103.
A widening section like that recited in claim 2 is not indicated in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The disclosure is objected to because:
Page 4, line last, the first leg 107 of the second circular disk 103 is misidentified.
A widening section like that recited in claim 2 is not described in the detailed description of the invention.
Protrusions 116, 117, as recited in claim 11 are not described as extending in an axial direction in the detailed description of the invention.
The outer surfaces of protrusions 116, 117 being defined by an equal outer diameter as recited in claim 12 are not described in the detailed description of the invention.

Claim Rejections - 35 USC § 112
Claims 4-6 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 recites the limitation, “ a first rotating member interface”.  It is unclear if this first rotating member interface is the same as that previously recited.
Claim 5 recites the limitation, “ a second rotating member interface”.  It is unclear if this second rotating member interface is the same as that previously recited.
Claim 6 recites the limitation, “the outer diameter” but does not identify which of the previously recited outer diameters is “the outer diameter”.
Claim 11 recites the limitation, “wherein protrusion of each extends”.  It is unclear how this “protrusion of each” relates to the protrusions previously recited

Claim Rejections - 35 USC § 102
Claim(s) 1-8 & 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faass, US 2007/0049379.  Faass shows a flexible coupling assembly (10) for a power transmission system comprising:
 a first circular disk (11) defining a u-shaped radial cross-section including a first leg (13) and a second leg (13) connected at an inner diameter thereof circumscribing an axial bore of the flexible coupling and disconnected at an outer diameter of the first circular disk configured to connect to a first rotating member interface (15); and 
a second circular disk (11) defining a u-shaped radial cross-section including a first leg (13) and a second leg (13) connected at an inner diameter thereof circumscribing the axial bore of the flexible coupling and disconnected at an outer diameter of the second circular disk configured to connect to a second rotating member interface (15), 

wherein the portion having an axial width of a cross section varying over a radial direction of each leg includes a narrowing section (28) and a widening section (29) in a radial direction away from the inner diameter,
wherein the protrusion of first leg of the first circular disk is configured to connect at the outer diameter to the first rotating member interface, and the protrusion of the second leg of the first circular disc is configured to be welded (paragraph 0022) to the protrusion of the first leg of the second circular disk,
wherein the second leg of second circular disk is configured to connect at the outer diameter to the second rotating member interface,
wherein the first circular disk and the second circular disk are welded together (paragraph 0022),
wherein Fig. 1 shows a boundary between the first circular disk and the second circular disk includes a smooth cylindrical outer surface,
wherein Figs. 1 & 2 show each protrusion 17 extends in an axial direction.

Claims 1-3, 6 & 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troeger, US 2,647,380.  Troeger shows a flexible coupling assembly (13) for a power transmission system comprising: a

a second circular disk (20) defining a u-shaped radial cross-section including a first leg (21) and a second leg (21) connected at an inner diameter thereof circumscribing the axial bore of the flexible coupling and disconnected at an outer diameter of the second circular disk configured to connect to a second rotating member interface (25), 
wherein the first leg and the second leg of each circular disk (20) includes a portion having an axial width of a cross section varying over a radial direction (col. 2, line 4 & 5) connecting a protrusion (22) at the outer diameter and a hub (see Fig. 2) connecting the first leg and second leg of the first circular disk located at the inner diameter,
wherein Fig. 2 shows the portion having an axial width of a cross section varying over a radial direction of each leg includes a narrowing section and a widening section in a radial direction away from the inner diameter,
wherein Fig. 1 shows the protrusion (22) of each leg is configured to connect to a feature of the flexible coupling assembly adjacent to each relative circular disk,
wherein Fig. 1 shows the outer diameter is the radially outermost point of the assembly,
wherein Figs. 1 & 2 show each protrusion 22 extends in an axial direction, and that the outer surface of each protrusion is defined by an equal outer diameter.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faass in view of Williams, US 1,790,516.  Faass shows a coupling assembly (10) with connected first and second circular disks (11), but does not expressly disclose a venting through hole where the disks are connected.  Williams shows a shows a coupling assembly (Fig. 3) comprising a venting through hole (25, 27) at the connection (22) of first and second circular disks (13, 13a).  At page 1, lines 35-40 and page 3, lines 10-13, Williams teaches providing a venting through hole (25, 27) at the connection (22) of first and second circular disks (13, 13a) in order to provide a means for cooling the coupling assembly.  It would have been obvious to one of ordinary skill in the art to modify the coupling assembly of Faass by including a venting through hole at the connection of its first and second circular disks in order to provide a means for cooling the coupling assembly as taught by Williams.

Claims 4, 5, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Troeger.  Troeger shows a coupling assembly (13) comprising every limitation of the claims, but does not expressly disclose welding the first and second circular disks (20) to rotating member interfaces (15) and each other.  Instead Troeger shows the first and second circular disks (20) bolted (18, 19) to rotating member interfaces (15) and each other.  However, it would have been obvious to one of ordinary skill in the art to modify the coupling assembly of Troeger by welding instead of bolting the first and second circular disks (20) to rotating member interfaces (15) and each other, since welding is an art recognized equivalent of bolting for such assemblies.  (See also Faass paragraphs 0021 & 0022, and item 10a below).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Troeger in view of Williams for the same reason noted at item 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Berthalon (see col. 2, lines 1-3 and col. 6, lines 9 & 10) and Saurer discloses welding and bolting are art recognized equivalents.
Heidrich discloses a coupling assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Greg Binda/Primary Examiner, Art Unit 3679